Case 4:19-cv-01001-A Document5 Filed 12/02/19 Page1lof2 PagelD 80

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

FEMALE FIREFIGHTER JANE DOE §

Plaintiff,
Vv. CIVIL ACTION NO. 4:19-cv-01001-A
FORT WORTH TEXS, et al

Defendant
PLAINTIFF’S AMENDED CERTIFICATE OF INTRESTED PERSONS

Cn Con 6On Gon Gon Won

Plaintiff certifies that all persons, associations of persons, firms, partnerships,
guarantors, insurers, affiliates, parent corporations or other legal entities who are
corporations which have a financial interest in the outcome of this case are listed below.

Female Firefighter Jane Doe
Fort Worth Texas,
Ken Stevens, Individually
Fred Jandruko, Individually
Bob Lomerson, Individually
Kelly Gutierrez, Individually
Dustin Lindop, Individually
Bryan Burch, Individually
Scott H. Palmer, P.C.

. Scott H. Palmer

. James P. Roberts

. Grant Gerleman

13. Niles Illich

14. Rochelle McCullough, LLP

15. Gregory H. Bevel

16. Wesley H.M. Gould

reo aN aAVAwWP SE

_
No

a submitted,

COTY H. PALMER
Texas Bar No. 00797196
JAMES P. ROBERTS
Texas Bar No. 24105721
Colorado Bar No. 46582
NILES ILLICH
Texas Bar No. 24069969
GRANT GERLEMAN
Texas Bar No. 24083065

1|Page
Case 4:19-cv-01001-A Document5 Filed 12/02/19 Page 2of2 PagelD 81

SCOTT H. PALMER, P.C.
15455 Dallas Parkway,

Suite 540, LB 32

Dallas, Texas 75001

Tel: (214) 987-4100

Fax: (214) 922-9900
scott@scottpalmerlaw.com
james@scottpalmerlaw.com
niles@scottpalmerlaw.com
grant@scottpalmerlaw.com

ATTORNEYS FOR PLAINTIFF

/s/ Gregory J. Bevel
GREGORY J. BEVEL
Texas Bar No. 02275800
WESLEY H.M. GOULD
Texas Bar No. 24095214

ROCHELLE MCCULLOUGH, LLP
325 n. St. Paul Street,

Suite 4500

Dallas, Texas 75201

Tel: (214) 953-0182

Fax: (214) 953-0185
wgould@romclaw.com
greg.bevel@romclaw.com

ATTORNEYS FOR PLAINTIFF

2|Page
